DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-24 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 21, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of copending Application No. 17/442,187 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application discloses each of the instant application’s claims 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application No. 17/042,754
Copending Application No. 17/442,187
1. (Original) A urinalysis device, comprising: a target formed of a water-repellent material; an absorbent portion formed of a water-absorbing material and at least partially in contact with the target; a surface structure that forms a pathway for directing urine for application to the target; and a sensor element that is provided in the absorbent portion and outputs signals corresponding to components in the urine.
1. (Original) A urinalysis device, comprising: a target formed of a water-repellent material; an absorbent portion formed of a water-absorbing material and at least partially in contact with the target; a surface structure that forms a pathway for directing urine for application to the target; and a sensor element that is provided in the absorbent portion and outputs signals corresponding to components in the urine.
10. (Currently Amended) A health support system comprising: the urinalysis device according to a transmitter connected to the sensor element; and a user terminal used by the user, wherein the transmitter includes an input unit to which an output signal of the sensor element is input, a storage unit that stores an identifier of the transmitter, and a wireless communication unit that transmits data corresponding to the output signal and a wireless signal indicating the identifier, the user terminal includes, a storage unit that stores an identifier corresponding to the user, a receiving unit that receives the wireless signal from the transmitter, 5BEW/asmcacApplication No. 17/442,187Docket No.: 1754-000035-US-NP Preliminary Amendment an output unit that outputs the data to an analyzing system for analyzing a health condition of the user based on a specific component indicated by the data when the identifier indicated by the wireless signal matches the identifier stored in the storage unit, and an obtaining unit that obtains information corresponding to the result of the analysis from the analyzing system.
2. (Original) The health support system according to claim 1, wherein the sensor includes a base, a sensor element attached to the base, and 2BEW/mjmApplication No. 17/042,754Docket No.: 1754-000030-US-NP First Preliminary Amendment a detachable mechanism that detachably fixes the transmitter and includes a transmission path of the output signal of the sensor.
7. (Original) The urinalysis device of claim 1, further comprising: a body on which the absorbing part and the sensor element are formed, and a fixing part for detachably fixing the body to a pet harness.  
8. (Original) The urinalysis device according to claim 7, wherein 4BEW/asmcacApplication No. 17/442,187Docket No.: 1754-000035-US-NP Preliminary Amendment the fixing part is selectively attachable to and detachable from a first position in which the body is located forward of a rear foot of a pet in the use state and a second position in which the body is located rearward of the rear foot of the pet.  
9. (Currently Amended) The urinalysis device according to claim 7 , wherein the fixing part includes, a signal line that transmits an output signal from the sensor element, and a connecting terminal that connects the signal line to an external device.

21. (Original) A health support method using a health support system having a sensor that outputs an output signal corresponding to a specific component in urine, a transmitter connected to the sensor, and a user terminal carried by the user, the method comprising: transmitting, by the transmitter, data responsive to an output signal of the sensor and a radio signal indicative of the identifier of the transmitter, receiving, by the user terminal, the radio signal from the transmitter, outputting, by the user terminal, the data to an analysis system that analyzes the health condition of the user based on the specific component indicated by the data if the identifier indicated by the radio signal matches the identifier corresponding to the user 6BEW/mjmApplication No. 17/042,754Docket No.: 1754-000030-US-NP First Preliminary Amendment obtaining information corresponding to the results of the analysis from the analysis system.
1. (Original) A urinalysis device, comprising: a target formed of a water-repellent material; an absorbent portion formed of a water-absorbing material and at least partially in contact with the target; a surface structure that forms a pathway for directing urine for application to the target; and a sensor element that is provided in the absorbent portion and outputs signals corresponding to components in the urine.
10. (Currently Amended) A health support system comprising: the urinalysis device according to a transmitter connected to the sensor element; and a user terminal used by the user, wherein the transmitter includes an input unit to which an output signal of the sensor element is input, a storage unit that stores an identifier of the transmitter, and a wireless communication unit that transmits data corresponding to the output signal and a wireless signal indicating the identifier, the user terminal includes, a storage unit that stores an identifier corresponding to the user, a receiving unit that receives the wireless signal from the transmitter, 5BEW/asmcacApplication No. 17/442,187Docket No.: 1754-000035-US-NP Preliminary Amendment an output unit that outputs the data to an analyzing system for analyzing a health condition of the user based on a specific component indicated by the data when the identifier indicated by the wireless signal matches the identifier stored in the storage unit, and an obtaining unit that obtains information corresponding to the result of the analysis from the analyzing system.
24. (Original) A health support system comprising: a sensor that outputs an output signal corresponding to a specific component in the urine, a transmitter connected to the sensor, wherein the transmitter includes an input unit into which the output signal of the sensor is input, a storage unit that stores an identifier of the transmitter, a wireless communication unit that transmits a wireless signal indicating data corresponding to the output signal and the identifier, to a user terminal owned by the user.
1. (Original) A urinalysis device, comprising: a target formed of a water-repellent material; an absorbent portion formed of a water-absorbing material and at least partially in contact with the target; a surface structure that forms a pathway for directing urine for application to the target; and a sensor element that is provided in the absorbent portion and outputs signals corresponding to components in the urine.
10. (Currently Amended) A health support system comprising: the urinalysis device according to a transmitter connected to the sensor element; and a user terminal used by the user, wherein the transmitter includes an input unit to which an output signal of the sensor element is input, a storage unit that stores an identifier of the transmitter, and a wireless communication unit that transmits data corresponding to the output signal and a wireless signal indicating the identifier, the user terminal includes, a storage unit that stores an identifier corresponding to the user, a receiving unit that receives the wireless signal from the transmitter, 5BEW/asmcacApplication No. 17/442,187Docket No.: 1754-000035-US-NP Preliminary Amendment an output unit that outputs the data to an analyzing system for analyzing a health condition of the user based on a specific component indicated by the data when the identifier indicated by the wireless signal matches the identifier stored in the storage unit, and an obtaining unit that obtains information corresponding to the result of the analysis from the analyzing system.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0319486 (Wang et al.) in view of US Patent Application Publication No. 2018/0325743 (Ho).

Regarding claim 24, Wang discloses a health support system comprising: 
a sensor that outputs an output signal corresponding to a specific component in the urine (diaper condition sensing module 510 includes a sensor 512 configured to monitor one or more of the following conditions: weight of the diaper; electric conduction of urine; chemical properties of urine – volatized air including volatile acid or ammonia pH, starch enzymes, ketone bodies, and/or urobilinogen [0098] – [0101]); 
a transmitter connected to the sensor (diaper condition sensing module 510 includes a sensor 512 and a transmitter 514; [0098]);
wherein the transmitter includes an input unit into which the output signal of the sensor is input, a storage unit that stores an identifier of the transmitter, a wireless communication unit that transmits a wireless signal indicating data corresponding to the output signal and the identifier, to a terminal (the sensor 512 triggers the transmitter 514 to establish a wireless communication channel between itself and the CRC [0104]; each sensor 512 preferably has a unique ID  to allow the central receiver to communicate with multiple sensors at the same resource [0105] (Examiner considers that each unique ID is sent to transmitter, stored by transmitter and transmitted to CRC to allow for individual unique identification); After the CRC 520 receives the signal, the receiver triggers other indications of the status of the diaper, these indications may be broadcasted through telephones to inform the caregiver so that they can remedy the situation [0106]) .

Wang fails to expressly disclose that the transmitter transmits a wireless signal indicating the data corresponding to the output signal and the identifier directly to a user terminal owned by the user.

Ho discloses a smart diaper system wherein data is transmitted directly to a user smart phone (see Fig. 13; [0086]; [0087]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang with this feature of Ho in order to directly alert a caregiver with the information.

Allowable Subject Matter
Claims 22 and 23 are allowed.

Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 2, and 21 have no prior art rejections, but are not allowable due to the double patenting rejections as discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0254582 (Wei et al.) discloses urinary symptom management.
US 2018/0104114 (Pepin et al.) discloses smart diaper.
US 2015/0330958 (Carney et al.) discloses method and system for detecting urine and/or feces.
US 2014/0121487 (Faybishenko et al.) discloses health diagnostic systems and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683